NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                      Electronically Filed
                                                      Intermediate Court of Appeals
                                                      CAAP-XX-XXXXXXX
                                                      17-DEC-2021
                                                      07:47 AM
                                                      Dkt. 74 SO

                               NO. CAAP-XX-XXXXXXX


                     IN THE INTERMEDIATE COURT OF APPEALS

                             OF THE STATE OF HAWAI#I


U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST
  TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR
   BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
     BEAR STEARNS ASSET BACKED SECURITIES I TRUST, ASSET-BACKED
         CERTIFICATES, SERIES 2006-AQ1, Plaintiff-Appellee,
                                   v.
                MALIA LYNN OLIVAS, Defendant-Appellant,
                                  and
 ARGENT MORTGAGE COMPANY, LLC; CAPITAL ONE BANK (USA), N.A.; JOHN
  DOES 1-20; JANE DOES 1-20; DOE CORPORATIONS 1-20; DOE ENTITIES
          1-20; AND DOE GOVERNMENTAL UNITS 1-20, Defendants


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CIVIL NO. 1CC151002491)

                          SUMMARY DISPOSITION ORDER
         (By:     Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)

                Defendant-Appellant Malia Lynn Olivas appeals from:
(1) the order denying her motion to set aside a judgment of
foreclosure entered by the Circuit Court of the First Circuit on
September 23, 2019 (Order Denying Motion to Set Aside Foreclosure
Judgment); and (2) the judgment confirming the foreclosure sale
(Judgment Confirming Foreclosure Sale) entered by the circuit
court on September 24, 2019.1           For the reasons explained below,
we affirm.


     1
                The Honorable Jeannette H. Castagnetti presided.
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Plaintiff-Appellee U.S. Bank NA filed a complaint for
mortgage foreclosure against Olivas and others on December 31,
2015. Olivas was served with the complaint, but did not file or
serve a response.
          Bank filed a motion for summary judgment and
interlocutory decree of foreclosure. Olivas did not file an
opposition. She did not appear at the hearing. On March 21,
2017, the circuit court entered findings of fact, conclusions of
law, and an order granting summary judgment and an interlocutory
decree of foreclosure.2 The circuit court appointed a
foreclosure commissioner. Also on March 21, 2017, the circuit
court entered a judgment (Foreclosure Judgment). The Foreclosure
Judgment was appealable under Hawaii Revised Statutes (HRS)
§ 667-51(a)(1) (2016). Olivas did not appeal.
           The foreclosure commissioner filed a report on April 1,
2019. Bank moved to confirm the foreclosure sale. Olivas did
not file an opposition. The motion was heard on May 23, 2019.
Olivas appeared for the first time, through counsel, at the
hearing.3 The hearing was continued by agreement to June 20,
2019, then to July 11, 2019. At the continued hearing the
circuit court took the motion to confirm under advisement.
           On July 3, 2019 (while Bank's motion to confirm the
foreclosure sale was under advisement), Olivas filed a motion to
set aside the Foreclosure Judgment under Rule 60(b)(4) of the
Hawai#i Rules of Civil Procedure (HRCP). She contended Bank
lacked standing to enforce her mortgage at the time the
foreclosure complaint was filed. She argued that because Bank
"failed to establish its standing, this Court's order and
judgment were entered in violation of its subject matter
jurisdiction, and should be set aside at this time." On



      2
            The Honorable Jeannette H. Castagnetti entered the order and the
Foreclosure Judgment for the Honorable Bert I. Ayabe.
      3
             Bank never requested entry of Olivas's default under Rule 55(a) of
the Hawai#i Rules of Civil Procedure (HRCP).

                                       2
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


September 23, 2019, the circuit court entered the Order Denying
Motion to Set Aside Foreclosure Judgment.
           On September 24, 2019, the circuit court entered an
order approving the commissioner's report, confirming the
foreclosure sale, and ejecting Olivas from the property.
Also on September 24, 2019, the circuit court entered the
Judgment Confirming Foreclosure Sale.4
           This appeal followed. Olivas's sole contention is that
"[t]he circuit court committed reversible error in failing to set
aside its foreclosure judgment and confirming the foreclosure
sale, even though [Bank] failed to establish its standing at any
time during the case." She cites Bank of Am. v. Reyes-Toledo,
139 Hawai#i 361, 370, 390 P.3d 1248, 1257 (2017), for the
proposition that the Foreclosure Judgment was void because Bank
failed to show it had standing to enforce her note and mortgage
at the time its complaint was filed. We review a circuit court's
decision on an HRCP Rule 60(b) motion for abuse of discretion.
PennyMac Corp. v. Godinez, 148 Hawai#i 323, 327, 474 P.3d 264,
268 (2020).
           The circuit court did not abuse its discretion by
denying Olivas's motion to set aside the Foreclosure Judgment. A
judgment is void under HRCP Rule 60(b)(4) "only if the court that
rendered it lacked jurisdiction of either the subject matter or
the parties or otherwise acted in a manner inconsistent with due
process of law." In re Hawaiian Elec. Co., 149 Hawai#i 343,
362–63, 489 P.3d 1255, 1274–75 (2021). Under Hawai#i law
standing is not an issue of subject matter jurisdiction. Tax
Found. of Hawai#i v. State, 144 Hawai#i 175, 192, 439 P.3d 127,
144 (2019). Olivas does not otherwise contest the circuit
court's subject matter jurisdiction, nor does she argue that the
circuit court lacked personal jurisdiction over her. The


      4
            The Honorable Jeannette H. Castagnetti entered the Order Denying
Motion to Set Aside Foreclosure Judgment; the order approving the
commissioner's report, confirming the foreclosure sale, and ejecting Olivas
from the property; and the Judgment Confirming Foreclosure Sale.

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Foreclosure Judgment was not void; the circuit court had
jurisdiction to enter it. Because the Foreclosure Judgment was
not void, the circuit court did not err by denying Olivas's
motion to set it aside.
          Olivas does not argue any error unique to the Judgment
Confirming Foreclosure Sale. See HawaiiUSA Fed. Credit Union v.
Monalim, 147 Hawai#i 33, 41, 464 P.3d 821, 829 (2020) (citing
Mortg. Elec. Registration Sys., Inc. v. Wise, 130 Hawai#i 11, 17,
304 P.3d 1192, 1198 (2013)).
          For the foregoing reasons, the Order Denying Motion to
Set Aside Foreclosure Judgment entered on September 23, 2019, and
the Judgment Confirming Foreclosure Sale entered on September 24,
2019, are affirmed.
          DATED: Honolulu, Hawai#i, December 17, 2021.

On the briefs:
                                      /s/ Lisa M. Ginoza
Gary Victor Dubin,                    Chief Judge
Frederick J. Arensmeyer,
Matthew K. Yoshida,                   /s/ Keith K. Hiraoka
for Defendant-Appellant.              Associate Judge

Charles R. Prather,                   /s/ Sonja M.P. McCullen
Peter T. Stone,                       Associate Judge
for Plaintiff-Appellee.




                                  4